PER CURIAM.
State Farm seeks certiorari review of a discovery order that requires it to produce its expert witness’s Independent Medical Examination (IME) or Compulsory Medical Examination (CME) reports from unrelated cases. At issue is specific information, namely the physician’s “conclusion and/or resulting impression” from the last twenty (20) IME/CME reports prepared by the physician for State Farm and State Farm’s law firm. Based on our decision in Coopersmith v. Perrine, 91 So.3d 246 (Fla. 4th DCA 2012), we grant the petition with respect to request numbers seven and *600eight. We recognize that the trial court provided that any patient record information and medical information be deleted. However, as explained in Coopersmith, redaction does not sufficiently protect the privacy rights of non-parties.

Petition for writ of certiorari granted in part.

GROSS, GERBER and FORST, JJ., concur.